Citation Nr: 0729547	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1972 to 
October 1974 with additional service in the New Jersey 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and June 2003 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a personal 
hearing at the RO in December 2004.  He testified at a Board 
hearing at the RO in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The veteran testified before the undersigned that he received 
treatment for problems with his back and neck and also for 
psychiatric problems at a VA medical facility in San Juan, 
Puerto Rico, shortly after his discharge from active duty.  
These records have not been associated with the claims file.  
He testified that he had been receiving treatment from VA for 
his neck and back for the last eight to ten years.  The most 
recent VA treatment records are dated in 2004.  The veteran 
also testified that he received treatment at Salinas 
Hospital, a private facility, in Puerto Rico for problems 
with his back and neck and also for mental problems.  No 
records from this facility have been received.  

The Board notes that in Bell v. Derwinski, 2 Vet. App. 611 
(1992), VA was deemed to have constructive knowledge of 
certain documents which were generated by VA agents or 
employees.  Id. at 612-13.  If those documents predated a 
Board decision on appeal, were within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents were, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).  Therefore, appropriate action to 
attempt to obtain these VA records recently identified by the 
veteran is necessary before the Board may proceed with 
appellate review.  As the claim is being remanded for VA 
records, attempts should be made to also obtain the private 
treatment records identified by the veteran at the time of 
the June 2007 hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers (VA and non-VA) 
who treated the veteran for back, neck or 
psychiatric problems since his discharge 
from active duty.  After securing the 
necessary release, the RO should obtain 
these records.  Regardless of the 
veteran's response, attempts should be 
made to obtain all outstanding VA 
treatment records.  The Board is 
particularly interested in obtaining any 
treatment records from the VA facility in 
San Juan, Puerto Rico.  

2.  Review the claims file, to include 
the additional evidence and any further 
development deemed necessary, and 
determine if any benefit sought on appeal 
can be granted.  If any benefit on appeal 
remains denied, the veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case contemplating all evidence 
received since the last supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

